DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/869,479 filed on 05/07/2020. Claims 1-9 are pending. Claims 1 and 6 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2019-090218, filed on 05/10/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 has been considered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebuchi et al. (US 2015/0354643 A1)(hereinafter “Ebuchi”).
Regarding claim 1, Ebuchi discloses a meshing engagement device (e.g. 60, fig. 3) comprising: 
a movable member (e.g. 66/64) configured to move in an axial direction by power from an actuator (e.g. 70); (see para 8)
a first engaging element (e.g. 61) connected to the movable member and configured to move in the axial direction by a thrust force given from the movable member; (see para 56)
a spring member (e.g. 71) interposed between the movable member and the first engaging element and configured to transmit the thrust force of the movable member to the first engaging element; (see para 8, 41)
 first engaging teeth (e.g. 61a)  formed on the first engaging element;  (see para 42) and 
a second engaging element (e.g. 62) disposed at a position which opposedly faces the first engaging element in the axial direction, the second engaging element having second engaging teeth (e.g. 62a) which engage with the first engaging teeth, (see para 41) wherein 
the meshing engagement device is configured to switch a state of engagement in response to a position of the movable member in the axial direction between an engagement 
the engagement state includes: 
a first engagement state where the spring member is brought into a state where the spring member is contracted in the axial direction (see para 61-62, fig. 3); and 
a second engagement state where the spring member is brought into a state where the spring member is further contracted in the axial direction compared to the spring member in the first engagement state (see para 64, line 6-end and para 65, line 6-16, fig. 8).
Regarding claim 6, Ebuchi discloses the clutch apparatus according to claim 1, a meshing engagement device (e.g. 60, fig. 3) comprising: 
a movable member (e.g. 66/64) configured to move in an axial direction by power from an actuator (e.g. 70); (see para 8)
a first engaging element (e.g. 61) connected to the movable member and configured to move in the axial direction by a thrust force given from the movable member; (see para 56)
a spring member (e.g. 71) interposed between the movable member and the first engaging element and configured to transmit the thrust force of the movable member to the first engaging element; (see para 8, 41)
a first engaging teeth (e.g. 61a)  formed on the first engaging element;  (see para 42) and 

the meshing engagement device is configured to switch a state of engagement in response to a position of the movable member in the axial direction between an engagement state where the first engaging teeth and the second engaging teeth mesh with each other so that the first engaging element and the second engaging element are integrally rotatable and a disengagement state where the 54first engaging teeth and the second engaging teeth do not mesh with each other so that the first engaging element and the second engaging element are rotatable relative to each other (see para 8, 44 and 45), wherein 
the engagement state includes: 
a first engagement state where the spring member is brought into a state where the spring member is contracted in the axial direction (see para 61-62, fig. 3); and 
a second engagement state where the spring member is brought into a state where the spring member is further contracted in the axial direction compared to the spring member in the first engagement state (see para 64, line 6-end and para 65, line 6-16, fig. 8).
wherein the controller comprises an engagement control unit (e.g. 74) configured to execute engagement control for switching the meshing engagement device from the disengagement state to the engagement state, (see para 54, 66)
the engagement control unit configured to execute first engagement control for controlling the engagement state to a first engagement state which is a state where the spring member is contracted in the axial direction, (see para 73-75, fig. 10) and configured to execute 
Allowable Subject Matter
Claims 2-5, and 8- 9 are objected to as been dependent upon a rejection base claim 1 and claim 6 (e.g. claims 8-9) but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art does not disclose or render a stopper portion configured to restrict a movement of the first engaging element in a disengaging direction with respect to the axial direction against an elastic force of the spring member, wherein in the first engagement state, an axial direction distance between the stopper portion and the first engaging element is a distance which allows the first engaging element to move in the disengaging direction to a position in the axial direction at which the first engaging teeth do not mesh with the second engaging teeth, and in the second engagement state, the axial direction 55distance between the stopper portion and the first engaging element is a distance which does not allow the first engaging element to move in the disengaging direction to a position in the axial direction at which the first engaging teeth do not mesh with the second engaging teeth ; in combination with the other elements required by the claim.
	For example, prior art of record Ebuchi et al. (US 2015/0354643 A1) discloses an intermesh engagement device wherein a stopper portion (e.g. 73) configured to restrict a 
Regarding claim 5, the prior art does not disclose or render obvious a torque cam mechanism configured to be rotated by power of the actuator, wherein the actuator is configured to output a rotational force to the torque cam mechanism, the torque cam mechanism has a first cam member and a second cam member which are disposed such that cam surfaces of the respective first cam member and second cam member opposedly face each other, the first cam member and the second cam member are configured to move relative to each other in the axial direction due to relative rotation between the first cam member and the second cam member, the first cam member is a cam member which is fixed to the actuator in a rotation axis direction of the actuator, the second cam member is a cam member configured to 57give a thrust force to the movable member, and the movable member is configured to move in the axial direction integrally with the second cam member, in combination with the other elements required by the claim.
For example, prior art of record Telford (US 4,327,821) discloses an automatic locking clutch (e.g. fig. 6) with sliding clutch ring includes a torque cam mechanism (e.g. 30, 20, 50) wherein the torque cam mechanism has a first cam member (e.g. 20) and a second cam member (e.g. 50) which are disposed such that cam surfaces of the respective first cam member and second cam member opposedly face each other, the first cam member and the second cam member are configured to move relative to each other in the axial direction due to 
Regarding claim 7, the prior art does not disclose or render obvious the meshing engagement device has a structure which allows the 59meshing engagement device to be brought into a ratcheting state where the first engaging teeth and the second engaging teeth do not mesh with each other and the first engaging teeth are snapped by the second engaging teeth and the spring member is extended or contracted in a case where an operation amount of the actuator is an operation amount corresponding to the first engagement state, and in executing the second engagement control, in a case where the operation amount of the actuator is an operation amount which corresponds to the first engagement state and in a case where the engagement state becomes the first engagement state, the engagement control unit is configured to execute speed control for increasing an operation speed of the actuator by comparing with a case where the operation amount of the actuator is an operation amount which corresponds to the first engagement state and a case where the engagement state becomes the ratcheting state thus shifting the engagement state to the second engagement state, in combination with the other elements required by the claim.
For example, prior art of record Ebuchi et al. (US 2015/0354643 A1) discloses an intermesh engagement device (fig. 3) wherein the meshing engagement device has a structure 
Regarding claim 8, the prior art does not disclose or render obvious the engagement control unit is configured to execute deceleration control for decreasing an operation speed of the actuator in a case where an operation amount of the actuator is an operation amount which corresponds to the 60first engagement state, and is configured to execute restoring control for restoring an operation speed of the actuator to a speed before deceleration in a case where the engagement control unit determines that the engagement state is the first engagement state and is configured to execute the second engagement control, in combination with the other elements required by the claim.


Regarding claim 9, the prior art does not disclose or render obvious the engagement control unit is configured to execute stop control for stopping an operation of the actuator in a case where an operation amount of the actuator becomes an operation amount which corresponds to the first engagement state during the execution of the first engagement control, and the engagement control unit is configured to restart an operation of the actuator in a case where the engagement control unit determines that the engagement state is the first engagement state after the stop control is executed, and is configured to execute the second engagement control, in combination with the other elements required by the claim.
For example, prior art of record Resvoll et al. (US 2021/0033156 A1) discloses controlling an actuator of an actuator unit of a motor vehicle wherein an actuator comprises an electric drive motor an a control device. A method for controlling an actuator of an actuator unit includes detecting desired activation of the actuator, detecting whether a currently present operating state of the motor vehicle is a first operating state or a second operating state, selecting either a first control routine upon detecting the first operating state or a second 
Claims 3-4 are allowable because they depend on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655